Citation Nr: 0526982	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1975, March 1976 to September 1977, and August 1980 
to August 1985, with subsequent reserve service.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which denied service connection for 
hepatitis C and bipolar disorder, claimed as post-traumatic 
stress disorder.  The veteran expressed disagreement only 
with the denial of service connection for hepatitis C, and 
that is the only issue certified as being on appeal.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.  

2.  The preponderance of the evidence indicates that the 
currently diagnosed hepatitis C is etiologically related to 
service.    


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


II.  Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of the disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

The veteran's service medical records do not reveal any 
diagnoses of hepatitis C.  No liver function tests are 
included in the service medical records.  The service medical 
records do indicate that the veteran's occupation during his 
last period of active duty was a medic.  The service 
personnel records also indicate that the veteran served as an 
ambulance orderly.  

The veteran submitted his claim for service connection for 
hepatitis in April 2002, stating that his current hepatitis C 
was caused by his direct and indirect exposure to the blood 
of others in his duties as a medic.

VA outpatient treatment records indicate that the veteran's 
primary care provider referred him to a nurse practitioner in 
the gastrointestinal service in July 2001, based on variable 
bowel habits and an abnormal liver function test.  The 
veteran reported at this July 2001 assessment that he had 
never been jaundiced nor had hepatitis to his knowledge.  The 
veteran reported no blood transfusions, tattoos, intervenous 
drug use, or body piercing.  The nurse practitioner reviewed 
results from testing conducted in June 2001.  These tests 
revealed a positive HCV antibody and transaminases 1.5 to 2 
times normal.  HBV serology revealed exposure and recovery.  
The need for further investigation was noted, and the veteran 
was asked to return to the liver clinic in 6 to 8 weeks.  The 
nurse practitioner discussed the case with Dr. M., whose 
recommendations were included in the treatment report.  

The veteran returned for a follow up appointment with the 
nurse practitioner regarding his chronic hepatitis C in July 
2002.  Laboratory results revealed HCV quantitation greater 
than 600,000 genotype 1a, and an alanine transaminase (ALT) 
level 2 times normal.  The impression was chronic hepatitis 
C.  The etiology of the hepatitis C was not discussed at 
either the July 2001 or July 2002 outpatient treatment.

In October 2002, the veteran received outpatient treatment at 
a VA medical center for a complaint of tiredness.  The 
medical resident's assessment noted that the veteran had been 
diagnosed with hepatitis C approximately one year earlier.  
In his assessment, the resident noted the veteran's history 
of "chronic hepatitis B," stating, "source of which is 
currently not clear though the patient was a medic during his 
time in the army and his last time in the army was 
approximately 1985."  

The resident commented that the veteran's hepatitis C "was 
acquired sometime during his time in the army because he does 
not have a history of drug abuse or multiple sexual partners 
and is heterosexual."  The veteran was also scheduled for a 
liver biopsy to assess the degree of any cirrhosis of the 
liver.  The same Dr. M. who reviewed the case in July 2001 
saw the veteran and reviewed the case again at this October 
2002 treatment.  

A review of the VA outpatient treatment records clearly 
indicates a current diagnosis of hepatitis C as required for 
service connection.  Although hepatitis C was not documented 
in service, service connection will be granted for a disease 
first identified after service when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  This is such a case.  The only competent 
opinion as to the etiology of the veteran's current hepatitis 
C is the October 2002 statement by the medical resident that 
it was incurred in-service. 

The Board also notes that the veteran's service medical 
records indicate that he worked as a medic in service, 
meaning he was subject to the risk of direct and indirect 
exposure to the blood of others.  The veteran also made 
statements indicating such exposure.  These facts, coupled 
with the October 2002 medical opinion, are sufficient to 
place the evidence in equipoise.  It is at least as likely as 
not that the veteran's current hepatitis C was incurred in 
service.  Giving the benefit of the doubt to the veteran, as 
required by 38 U.S.C.A. § 5107, the Board grants service 
connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.  



	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


